Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.
Response to Election 
Applicant's election, without traverse, of compound of formula (ii) 
    PNG
    media_image1.png
    109
    154
    media_image1.png
    Greyscale
, in the reply filed on July 11, 2022 is acknowledged.  Claims 11 and 13-16 read on the elected group of compounds. 
Claims 12 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/2022.
Examination
The group of species elected by applicants (above) is not patentable. Pursuant to M.P.E.P. §803.02, the search has been limited to group of species of formula 
    PNG
    media_image1.png
    109
    154
    media_image1.png
    Greyscale
(ii) wherein R1 is as in claim 13. It is noted that the definition for variable R1 is not recited in claims 11 and 14-16. The search encompasses claims 11 and 13-16. The prior art search will not be extended unnecessarily to cover all non-elected species. 
The examiner found over 4,000 references that contain compounds claimed in claim 13. The search and examination had to be limited by additional terms.  

Claims 11 and 13-16 are the subject of this Office Action.
Specification Objection - Abstract

          Applicant is reminded of the proper content of an abstract of the disclosure.
          With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
          The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b). To overcome this objection the structure of the compound formula should be introduced into the abstract.
Specification Objection - Title

Applicant is reminded of the proper content of the title of the invention.
            The title of the invention should be brief, but technically accurate and descriptive.  See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be more descriptive of what is claimed. Currently, the title does not indicate the type of compounds of the invention (cinnamaldehyde analogs) and the title refers to “chemoprevention”, which is not a part of the claimed invention. A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 11, 14, 15 and 16 are unclear, these lack the definition for R1 for the formula. The examiner cannot ascertain the metes and bounds of the claimed scope.
	 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Osanloo et al. (Industrial Crops & Products 109 (2017) 214-219).
Osanloo et al. teaches pharmaceutical formulations of the compound 
    PNG
    media_image2.png
    111
    207
    media_image2.png
    Greyscale
in tarragon essential oil with surfactant and co-surfactant. See at least Table 1, entry 45 and beginning of page 214.
Based on the specification the compounds of the invention have the following properties recited in the claims: 
    PNG
    media_image3.png
    56
    527
    media_image3.png
    Greyscale
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon) without significantly more. The claim(s) recite(s) at least the compound 
    PNG
    media_image2.png
    111
    207
    media_image2.png
    Greyscale
which is a “product of nature” found in Tarragon herb. This is evidenced by at least the reference Osanloo above. The compound is found in tarragon oil and with natural surfactants, whch are the natural fatty acids of the herb. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are only drawn to the same natural compound and composition. The claims therefore encompass a compound product and composition that is structurally and functionally identical to the naturally occurring compound. 
In Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013), the Supreme Court held that certain of Myriad Genetic’s claims to isolated DNA are not patent-eligible, because they read on isolated naturally-occurring DNA that is a “product of nature.” 


Conclusion
Claims 11 and 13-16 are rejected. No claim is in condition for allowance. 
Some additional pertinent prior art has been provided by the examiner in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626